DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,8, and 9 of U.S. Patent No. 11,126,352 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations in the application claims plus some others.
Application
‘352 Patent
1. A device associated with a chassis, comprising: a communication component to communicate with at least one device over one or more 5channels about data regarding the at least one device, the communication component configured to read the data regarding the at least one device; a reception component to receive a request for information about the at least one device; and a transmission component to send a response including data about the at least one device 10to the host.
1. A management device in a chassis, comprising: a communication logic to communicate with at least one device over one or more communication channels about data regarding the at least one device, the communication logic including a read logic to read the data regarding the at least one device from a Product Data for the at least one device; a reception logic to receive a query from a host, the query requesting information about the at least one device; and a transmission logic to send a response to the host, the response including data about the at least one device.
2. The device according to claim 1, wherein the at least one device is drawn from a set including a storage device and a Network Interface Card (NIC).
2. The management device according to claim 1, wherein the at least one device is drawn from a set including a storage device and a Network Interface Card (NIC).
11. A method, comprising: reading, by a device, at least one data for at least one device; compiling the at least one data into a record; 10receiving, at the device, a request for information about the at least one device; and sending the record from the device to the host.
8. A method, comprising: reading, by a management device, at least one data for at least one device about configurations of the at least one device from at least one Product Data; compiling the at least one data into a record; receiving, at the management device, a query from a host for the configurations of the at least one device; and sending the record from the management device to the host.
12. The method according to claim 11, wherein the device may receive the at least one data from the at least one device and compile the at least one data into the record before 15receiving the query from the host.
9. The method according to claim 8, wherein the management device may receive the at least one data from the at least one device and compile the at least one data into the record before receiving the query from the host.


The differences in the claims are indicated above. The application claims are broader than the patent claims. The application claims slightly reword some limitations but they are patentably indistinct from the patent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected based on lack of positive antecedent basis of “the host” on line 8.
Claims 2-10 and 13 are rejected because they depend on claim 1.
Claim 13 is rejected based on lack of positive antecedent basis of “The method according to claim 9” on line 1.
Claim 11 is rejected based on lack of positive antecedent basis of “the host” on line 5.
Claims 12 and 14-20 are rejected because they depend on claim 11.
Claim 12 is also rejected based on lack of positive antecedent basis of “the query” and  “the host” on line 3.
Claim 16 is also rejected based on lack of positive antecedent basis of “the chassis” on line 1.
Claim 17 is also rejected based on lack of positive antecedent basis of “the chassis” on line 1.
Claim 18 is also rejected based on lack of positive antecedent basis of “the chassis” on line 1.
Claim 19 is also rejected based on lack of positive antecedent basis of “the chassis” on line 1.
Claim 20 is also rejected based on lack of positive antecedent basis of “the chassis” on line 1.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lin, U.S. Pat. No. 8,832,327 B1 [cited by applicant].
As per claim 1, Lin shows a device (202) associated with a chassis, comprising: a communication component (212 or 214) to communicate with at least one device over one or more 5channels about data regarding the at least one device, the communication component configured to read the data regarding the at least one device (cols. 3-4 where the device 202 conversion module and map use the device ID to generate different device identifiers depending on the USB port and that ID is communicated to the port being used); a reception component to receive a request for information about the at least one device (col.4, lines 28-30 where the device receives a request from the host); and a transmission component to send a response including data about the at least one device 10to the host (cols. 3-4 where the data is transferred via the USB port to the host in response to the request). Lin shows all of the elements recited in claim 1.
As for claim 2, the argument for claim 1 applies. Lin also shows that the at least one device is drawn from a set including a storage device and a Network Interface Card (NIC) (storage device). Lin shows all of the elements recited in claim 2.
As per claim 11, Lin shows a method, comprising: reading, by a device, at least one data for at least one device (cols. 3-4 where the conversion module and map read the device ID); compiling the at least one data into a record (cols. 3-4 where the conversion unit creates a record of the ID based on the port type); 10receiving, at the device, a request for information about the at least one device (col.4, lines 28-30 where the device receives a request from the host); and sending the record from the device to the host (cols. 3-4 where the information is sent to the host). Lin shows all of the steps recited in claim 11.
As for claim 12, the argument for claim 11 applies. Lin also shows that the device may receive the at least one data from the at least one device and compile the at least one data into the record before 15receiving the query from the host (cols. 3-4 where the conversion map is created prior to receiving the request). Lin shows all of the steps recited in claim 12.

Claim(s) 1,2,4-7,11,12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su, U.S. Pat. No. 10,318,443 B2.
As for claim 1, Su shows a device (fig.3,(203)) associated with a chassis, comprising: a communication component (201) to communicate with at least one device (Network Adapter, Array of Independent Disks, Solid State Disk) over one or more 5channels about data regarding the at least one device, the communication component configured to read the data regarding the at least one device (col.5, lines 60-64 where the MCPU of the SMM is able to query the devices for their information); a reception component to receive a request for information about the at least one device (link between the MCPU 1021 and the switch 201 where the MCPU communicates as the upstream device to the switch in order to communicate with the connected PCIe devices) and a transmission component to send a response including data about the at least one device 10to the host (link between the MCPU 1021 and the switch 201 where the MCPU communicates as the upstream device to the switch in order to communicate with the connected PCIe devices). Su shows all of the elements recited in claim 1.
As for claim 2, the argument for claim 1 applies. Su also shows that the at least one device is drawn from a set including a storage device and a Network Interface Card (NIC) (fig. 1 or 3 wherein the connected devices include a network adapter and storage devices). Su shows all of the elements recited in claim 2.
As for claim 4, the argument for claim 1 applies. Su also shows that the device includes a switch (201). Su shows all of the elements recited in claim 4.
As for claim 5, the argument for claim 4 applies. Su also shows that the switch includes a Peripheral Component Interconnect Express (PCIe) switch (201). Su shows all of the elements recited in claim 5.
As for claim 6, the argument for claim 1 applies. Su also shows that the chassis includes an Ethernet port (inherent in the network adapter). Su shows all of the elements recited in claim 6.
As for claim 7, the argument for claim 6 applies. Su also shows that the chassis is configured to use an Ethernet protocol to communicate across a link (inherent in the communication of the network adapter in a modern computer system). Su shows all of the elements recited in claim 7.
As per claim 11, Su shows a method, comprising: reading, by a device, at least one data for at least one device; compiling the at least one data into a record; 10receiving, at the device, a request for information about the at least one device; and sending the record from the device to the host (col.5, lines 53-65 and col.7, lines 41-45 where the data about the connected devices is read by the switch 201 and then transmitted to the MCPU 1021 in response to a query from the MCPU in order to determine the configuration of the connected devices). Su shows all of the steps recited in claim 11.
As for claim 12, the argument for claim 11 applies. Su also shows that the device may receive the at least one data from the at least one device and compile the at least one data into the record before 15receiving the query from the host (col.5, lines 53-65 and col.7, lines 41-45 where the data about the connected devices is read by the switch 201 and then transmitted to the MCPU 1021 in response to a query from the MCPU in order to determine the configuration of the connected devices). Su shows all of the steps recited in claim 12.
As for claim 14, the argument for claim 11 applies. Su also shows that the device includes a switch (201). Su shows all of the steps recited in claim 14.
As for claim 15, the argument for claim 14 applies. Su also shows that the switch includes a Peripheral Component Interconnect Express (PCIe) switch (201). Su shows all of the steps recited in claim 15.
As for claim 16, the argument for claim 11 applies. Su also shows that the chassis includes an Ethernet port (inherent in the network adapter). Su shows all of the steps recited in claim 16.
As for claim 17, the argument for claim 16 applies. Su also shows that the chassis is configured to use an Ethernet protocol to communicate across a link (inherent in the communication of the network adapter in a modern computer system). Su shows all of the steps recited in claim 17.

Allowable Subject Matter
Claims 3,8-10, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Mishra et al. shows discovery of remote storage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186